internal_revenue_service number info release date april cor-106444-01 uil the honorable tom latham u s house of representatives washington d c attention hayden milberg dear mr latham this letter is in response to your inquiry dated date on behalf of your constituent reference is also made to our letter dated date which addressed similar inquiries made by in our november letter we provided general information on deductible medical is expenses however based upon her recent correspondence we believe concerned primarily with the notion that the purchaser of a good or service must prove that it is effective at healing a disease before any expenditure can qualify as one for medical_care as discussed below under the law enacted by the congress it is not necessarily determinative that the purchased good or service be effective at healing disease in order for the associated expense to be deductible also below is an answer to question concerning the meaning of the term origin of the claim proof of healing is not a prerequisite to deductibility there is no bright-line or litmus test including healing statistics which is used to determine whether an expenditure qualifies as a deductible medical_care expense whether an expenditure is a deductible medical_care expense can be determined only after consideration of all the facts and circumstances present in each individual case as stated in our earlier reply several factors are relevant but no single one is dispositive for example the united_states tax_court did not require proof that a traditional navajo sing healed cancer before determining that some of the expenditures were deductible the taxpayer’s purpose or motive the effect of purchased goods or services on the illness and the origin of the expense are relevant in determining whether an expenditure constitutes medical_care a further question is whether the treatment was so proximate in time to the onset recurrence or continuance of the disease or condition as to make the condition the true occasion of the expenditure 12_tc_409 medical_care expenses tso v commissioner t c memo on the other hand while accepting the undisputed fact that diseases have been healed by miracles occurring at the shrine at lourdes france the tax_court found other factors more relevant in disallowing the travel_expenses claimed for medical_care by the taxpayers in that case however the court did not directly challenge the view that religiously based treatments could qualify as medical_care under appropriate circumstances 23_tc_950 the meaning of the term origin of the expense as stated above several factors are relevant but no single one is dispositive meant by saying the origin of the expense is relevant to determining whether an expenditure constitutes medical_care the united_states tax_court explained specifically asked what is thus also it is important to inquire as to the origin of the expense was it incurred at the direction or suggestion of a physician did the treatment bear directly on the physical condition in question did the treatment bear such a direct or proximate therapeutic relation to the bodily condition as to justify a reasonable belief the same would be efficacious was the treatment so proximate in time to the onset or recurrence of the disease or condition as to make one the true occasion of the other thus eliminating expense incurred for general as contrasted with some specific physical improvement 12_tc_409 i hope this information is helpful please call a katharine j kiss identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting
